Filed 11/23/22 In re A.M. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 In re A.M. et al., Persons Coming                             B318529
 Under the Juvenile Court Law.
                                                               (Los Angeles County
 LOS ANGELES COUNTY                                            Super. Ct. No. 18CCJP04315A-C)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,
           Plaintiff and Respondent,

           v.

 S.F.,
           Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Deputy County
Counsel, for Plaintiff and Respondent.
                     ________________________
       S.F. (mother) appeals from the juvenile court’s orders
terminating parental rights over her three oldest children
pursuant to Welfare and Institutions Code 1 section 366.26.
Mother argues the juvenile court erred in failing to apply the
beneficial parental relationship exception (§ 366.26, subd.
(c)(1)(B)(i)) or sibling relationship exception (§ 366.26, subd.
(c)(1)(B)(v)) to the termination of parental rights. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND2
I.     Dependency referral and petition
       Mother has three children that are the subject of these
dependency proceedings: A.M. (born October 2010), J.M. (born
March 2013), and E.O. (born July 2016). During the course of
the proceedings, mother gave birth to two other children, R.F.
and K.G. The current matter came to the attention of the Los
Angeles Department of Children and Family Services (DCFS)
in mid-2018 based on referrals alleging drug abuse and domestic
violence by mother. At the time, mother was homeless, and the
children were not living under her care. A.M. and J.M. were
staying with their paternal grandmother, and E.O. was residing
with the maternal grandmother. The maternal grandmother




      1 Unless otherwise stated, all further statutory references
are to the Welfare and Institutions Code.
      2 A portion of the factual and procedural background is
taken from this court’s prior opinion in In re A.M. (May 24, 2022,
B313363) [nonpub. opn.]. On our own motion, we take judicial
notice of this prior opinion. (Evid. Code, §§ 452, subd. (d), 459,
subd. (a).)




                                 2
was in the process of seeking temporary legal guardianship of
all three children.3
       In July 2018, DCFS filed a dependency petition on the
children’s behalf. The petition alleged that mother was a current
abuser of marijuana which rendered her incapable of providing
regular care and supervision to the children, and that she was
the perpetrator of an act of domestic violence against the
children's maternal grandfather. DCFS later amended the
petition to add allegations that mother was also a current abuser
of methamphetamine, that E.O.’s father had a history of
marijuana and methamphetamine abuse, and that mother had a
history of engaging in domestic violence with each child’s father.
       At a July 12, 2018 detention hearing, the juvenile court
ordered the children detained from mother. All three children
were placed with the maternal grandmother under supervision
of DCFS. The matter was set for an adjudication hearing.
II.    Jurisdiction and disposition hearings
       Due to several continuances, the dependency petition was
not adjudicated until October 2019. Over the course of 2019,
DCFS provided the juvenile court with various reports on
mother’s progress in addressing her substance abuse issues. As
of February 2019, mother was residing in a shelter for homeless
pregnant women. While at the shelter, mother was required to
work, to remain sober, to participate in a 12-step drug recovery
program, and to attend a health and education program.

      3 As of 2018, the father of A.M. and J.M. was no longer
residing in the United States, and did not have regular contact
with his children. E.O.’s father did not have any contact with his
child and his whereabouts were unknown. Neither father is a
party to this appeal.




                                3
Although mother previously had been enrolled in an outpatient
drug treatment program, she left in early 2019 because her long
commute made it difficult for her to participate in services.
While in the program, mother tested positive for
methamphetamine, and she admitted to a counselor that she
used the drug with the father of the child she was expecting.
Between October 2018 and January 2019, mother missed almost
all of her scheduled drug tests.
       By August 2019, mother had completed a new outpatient
drug treatment program. The following month, however, she was
asked to vacate the shelter where she had been residing with her
fourth child for repeatedly violating the program rules. The
director of the shelter noted that mother’s sobriety did not appear
to be a main concern for her, and that she often refused to attend
required meetings because she claimed she was too busy.
       At the jurisdiction hearing held on October 10, 2019, the
juvenile court sustained an amended petition under section 300,
subdivisions (b) and (j). The court found true the allegations that
mother was a recent abuser of marijuana and methamphetamine,
that E.O.’s father had a history of drug abuse and was a frequent
user of marijuana and methamphetamine, and that mother and
E.O.’s father had a history of engaging in violent physical
altercations in the children's presence. The matter was
continued for a disposition hearing.
       As of November 2019, the children continued to reside with
the maternal grandmother in Los Angeles County. The paternal
grandmother of A.M. and J.M., also lived nearby and assisted in
providing the children with a safe and stable home environment.
Mother had chosen to sublet a room in a two-bedroom apartment
in Orange County. She had custody of her fourth child, R.F., and




                                 4
told DCFS that her goal was to reunify with her three older
children. Mother acknowledged, however, that her current
housing could not accommodate all four children, and that she
would be overwhelmed if the children were returned to her care
at once. Although DCFS had requested that she submit to
another random drug test, mother failed to comply.
       In December 2019, the children were removed from the
home of the maternal grandmother and placed in the home of
A.M. and J.M.’s paternal grandmother. The change in placement
was made because the maternal grandmother was having
difficulty in her relationship with the maternal grandfather, who
was engaging in erratic and self-harming behavior. Around this
time, Mother notified DCFS that she had moved back to Los
Angeles County and was living with the maternal grandmother.
Mother had a recent positive test for methamphetamine, and
admitted that she had relapsed. She reported that she was
planning to re-enroll in an outpatient drug treatment program.
       At the disposition hearing held on January 15, 2020, the
juvenile court declared each of the children dependents under
section 300, subdivisions (b) and (j), and ordered them removed
from parental custody. The parents were granted family
reunification services and monitored visitation with the children.
Mother’s court-ordered case plan included participation in a full
drug rehabilitation program with weekly random drug testing, a
12-step program, a domestic violence support group, parenting
education, and individual counseling to address case issues, child
safety, and mutual domestic violence.
III. Termination of family reunification services
       As of July 2020, the children continued to reside with A.M.
and J.M.’s paternal grandmother, and were thriving in her home.




                                5
Mother had regular visits with the children and daily telephone
contact. Although mother had enrolled in an inpatient drug
rehabilitation program following the disposition hearing, she was
later discharged from the program for engaging in a romantic
relationship with another resident. She then relocated to a sober
living facility, and told DCFS that she intended to enroll in an
outpatient drug treatment program, but forgot to attend her
intake appointment. Between March and June 2020, mother had
10 negative drug tests and four missed tests. She was attending
online 12-step meetings, but had not enrolled in a domestic
violence support group, a parenting education program, or
individual counseling. Additionally, none of the children’s
fathers had made any effort to participate in reunification
services. Based on the parents’ lack of compliance with their
case plans, DCFS recommended that family reunification
services be terminated.
       As of September 2020, mother was pregnant with her fifth
child and residing in an emergency maternity shelter in Orange
County. She admitted to DCFS that the father of this child also
had a long history of substance abuse. Mother had since enrolled
in another outpatient drug treatment program, was attending
parenting education classes, and had completed individual
counseling. She had not yet enrolled in a domestic violence
support group, and was unable to attend in-person 12-step
meetings due to the shelter’s COVID-19 restrictions. Mother had
two missed drug tests in July 2020, and tested negative for drugs
in her other tests. Although mother maintained monitored
visitation with the children, the paternal grandmother reported
that there were times when the children would become upset at




                                6
mother and refuse to participate in the visits. DCFS continued to
recommend that family reunification services be terminated.
      At a status review hearing held on October 22, 2020, the
juvenile court found that the parents’ progress in addressing the
causes that necessitated removal of their children had not been
substantial. The court terminated reunification services for each
parent, and set the matter for a permanency planning hearing
pursuant to section 366.26.
IV. Mother’s section 388 petition
      In its section 366.26 report filed in February 2021, DCFS
identified adoption as the permanent plan goal for the children.
The agency noted that the children had been residing with the
paternal grandmother of A.M. and J.M. since December 2019.
The paternal grandmother was providing the children with a safe
and nurturing environment, and she had expressed to DCFS that
she wished to adopt them. The children were closely bonded with
the paternal grandmother and appeared to be thriving in their
prospective adoptive home. The children’s half-sibling, R.F., also
had been placed with paternal grandmother after being removed
from mother’s care. Mother had monitored visits with the
children every Saturday afternoon, and no recent concerns about
the visits had been reported.
      On February 18, 2021, the date set for the permanency
planning hearing, mother filed a section 388 petition. She
alleged that circumstances had changed in that she had
completed a full drug and alcohol rehabilitation program, and
continued to produce negative drug test results. She also had
completed programs in domestic violence, parenting education,
and individual counseling. In support of her petition, mother
attached documents showing her successful completion of her




                                7
various court-ordered programs, including a drug and alcohol
rehabilitation program in December 2020. Mother requested that
the juvenile court reinstate her reunification services, grant her
unmonitored visits with the children, and set the matter for a
three-month progress review to assess the return of the children
to her care. The court ordered a hearing on mother’s petition.
       In an interim review report filed in March 2021, DCFS
stated that mother was residing with her fifth child, K.G., at an
emergency maternity shelter, and was on a waiting list for
permanent supportive housing. Although mother had been
granted overnight visits with the child, R.F., those visits took
place at the maternal grandmother’s home due to the shelter’s
COVID-19 protocols. In a March 2021 interview with DCFS,
mother reported that she was participating in weekly aftercare
services, was regularly attending 12-step meetings, and had
started individual therapy. According to mother, she had been
diagnosed with bipolar depression with anxiety, and had begun
taking prescribed psychotropic medication.
       In its report, DCFS expressed concern about some of
mother’s recent Facebook posts. In February 2021, mother wrote,
“Why does it only feel right when I[’]m doing wrong?” Then, in
March 2021, she wrote, “I only feel right when I’m doing wrong. I
really dislike my life. I am not ok with myself and I’m struggling
so much. I’m so tired of pretending that I’m making it through
but I’m not. I’m fighting so many demons and right now they’re
all winning.” Yet when DCFS asked mother if she was having
difficulty with depression, she denied any recent concerns.
       In her interview with DCFS, mother reported that K.G.’s
father would be able to assist her with caring for the children if
she was able to reunify with them, and that she wanted them to




                                8
be a family. When DCFS pointed out that K.G.’s father was also
in the process of drug rehabilitation, mother acknowledged that
he would need to complete his program first. DCFS further noted
that K.G.’s father had implied in a recent Facebook post that he
was having an overnight visit with mother and K.G., even though
mother was not permitted to reside with the father or to monitor
his visits.
        For its March 2021 report, DCFS also interviewed the
children about mother’s section 388 petition. A.M. stated that
she liked living with the paternal grandmother, but she wanted
to return to mother. When asked why, A.M. replied that the
neighborhood children were mean and did not play with her.
J.M. stated that he wanted to stay with the paternal
grandmother because he did not spend a lot of time with mother,
and he did not like it when mother argued with the maternal
grandmother during one of the visits. When asked how he would
feel if mother was given another chance to have him in her care,
J.M. answered, “I don’t want to.” E.O. also stated that he wanted
to remain with the paternal grandmother because he “like[s] it
here.”
        In their interviews with DCFS, the paternal grandmother
and a paternal aunt shared their concern that mother was not
being forthcoming with the agency about her struggles. The
aunt further reported that she had overheard a recent telephone
conversation between mother and the children in which mother
urged the children to cry and beg the social worker that they
wanted to live with her. DCFS also spoke with mother’s case
manager at the emergency shelter, who expressed concern about
mother continuing a relationship with K.G.’s father while he was




                                9
still in recovery. In its report, DCFS recommended that the
juvenile court deny mother’s section 388 petition.
        As of April 2021, mother was visiting the children at the
maternal grandmother’s home three hours per week. Mother
stated that she enjoyed spending time with the children, and
would bring crafts to the visits in order to engage them in
activities. Mother also would cook for the children and watch
movies with them. All three children expressed that they enjoyed
their visits with mother. A.M. added that she missed mother,
and J.M. said that he wished mother would visit him more often.
The maternal grandmother, who served as the monitor for the
visits, observed that mother was appropriate and attentive
toward the children.
        DCFS reported that the children continued to thrive in the
paternal grandmother’s home, and that she remained committed
to adopting them. The paternal grandmother was loving and
nurturing toward the children and able to meet all of their needs.
The children had conveyed that they were happy residing with
the paternal grandmother while being able to visit with mother.
        In an interim review report filed in May 2021, DCFS
continued to recommend that the juvenile court deny mother’s
section 388 petition. While acknowledging that mother had made
significant progress in completing her court-ordered programs,
DCFS expressed concern that mother still lacked insight into
the issues that had led to the children’s removal from her care.
DCFS also noted that the children were stable in their
placement, had a strong bond with the paternal grandmother,
and had disclosed that they wished to remain in the paternal
grandmother’s home.




                               10
V.     Hearing on mother’s section 388 petition
       On May 6, 2021, the juvenile court held the hearing on
mother’s section 388 petition. The children’s maternal aunt
testified that both she and the maternal grandmother were
always present for mother's visits with the children. Mother
would bring arts and crafts to the visits, play with the children,
and prepare food for them. The children were excited at the start
of the visits and were upset when the visits ended. The maternal
aunt had not observed mother to be under the influence of drugs
during the visits.
       Mother testified that the children enjoyed spending time
with her and consistently asked for their visits to be extended.
The children would play with mother during the visits, and they
were closely bonded with their younger siblings. While mother
acknowledged that she had written the Facebook posts about her
emotional struggles, she explained that the posts were her way
of reaching out for help on difficult days. She was also taking
medication and meeting with a psychiatrist and a therapist on a
regular basis. Mother had developed healthier coping skills
through therapy, and she had a strong support system, which
included her sponsor, maternal relatives, and K.G.’s father.
Although mother was aware that K.G.’s father had written a
Facebook post about an overnight visit with mother and K.G., she
denied that any such visit had occurred. She also denied that she
ever told the children what to say to the social worker. Mother
was currently residing in a communal living shelter that
provided one bedroom per family and could accommodate the
children with bunk beds if they were returned to her care.
Mother also recently had been approved for low income housing,




                               11
and she planned to start looking for an apartment in the near
future.
       The juvenile court denied the section 388 petition. The
court found that mother had shown changed circumstances in
that she completed her case plan, but that the reinstatement of
her reunification services was not in the children’s best interest.
The court noted that the children had been in the care of their
grandparents for a number of years, and during that time,
mother had not been involved in their lives in any meaningful
way. Instead, mother occupied the role of a “three-hour mom.”
The court concluded, “Although I commend the mom for doing
everything she is doing and I’m super proud of her, I just don’t
think I can find that it’s in the minors’ best interest to grant the
388. Now I’m going to say this again. That does not mean that I
will not hear another 388 in the future. But for right now, the
court has to deny it.” While denying mother’s petition, the court
ordered that her visits with the children be increased to a
minimum of six hours per week. Over DCFS’s objection, the
court also liberalized the visits to include unmonitored visits at
mother’s shelter.
VI. Section 366.26 permanency planning hearing
       As of June 2021, mother was participating in unmonitored
visits with the children at her shelter twice a week from 2:00 p.m.
to 7:00 p.m. She also continued to have monitored visits each
Saturday at the maternal grandmother’s home. Mother reported
to DCFS that she enjoyed bringing the children to the shelter
because she could spend time with them “without feeling like
someone has to be ‘watching them.’ ” She further stated that the
children loved visiting her because they had made friends with
other children at the shelter. According to mother, she would




                                12
play outside with the children and cook for them during their
visits. The children similarly expressed that they enjoyed
visiting mother because she would cook for them, and they could
play with other children at the shelter and spend time with their
youngest sibling. Mother’s case manager, however, had some
concerns about the visits because she had observed that mother
would spend a lot of time in her bedroom while the children
played outside with other children and mothers. The case
manager also reported that mother appeared to be having a
difficult time, in part, because she was worried about a recent
drug test, and she was not used to caring for five children on her
own. Mother tested positive for marijuana in June 2021.
Although mother claimed she had accidentally ingested the
marijuana by eating a brownie, the staff at the shelter were not
convinced.
       In a status review report filed in October 2021, DCFS
stated that the children continued to thrive in the care of the
paternal grandmother. All three children had been receiving
mental health services and meeting their therapeutic goals.
While the therapy for J.M. and E.O. recently had terminated,
A.M. continued to receive services and was working on her coping
skills. Because mother was no longer residing at the shelter,
she was solely having monitored visits with the children at
the maternal grandmother’s home. Mother stated that
she enjoyed spending time with the children. She would bring
crafts to the visits, cook for the children, and watch movies with
them. The maternal grandmother confirmed that she was
present to monitor the visits, but that mother tended to all of
the children’s needs.




                               13
       A.M. reported that she enjoyed visiting with mother and
spending time with her youngest sibling. She also stated that
she was happy living with the paternal grandmother, but she
missed mother. J.M. told DCFS that he liked living with the
paternal grandmother and visiting with mother, but he wished
mother would visit more often. E.O. similarly stated that he
liked living with the paternal grandmother and visiting with
mother.
       In its report, DCFS noted that the paternal grandmother
continued to provide a nurturing and safe home environment for
each of the children. The children appeared to be doing well in
school, and were observed to be well-loved and cared for in their
prospective adoptive home. The children also reported that were
happy residing with the paternal grandmother while still being
able to visit with mother. The paternal grandmother expressed
that she encouraged appropriate visitation between mother and
the children, and that she was committed to adopting all three
children. DCFS continued to recommend the children remain
suitably placed in the paternal grandmother’s home with
adoption as the permanent plan goal.
       In October 2021, mother’s youngest child, K.G., was
detained from mother after mother tested positive for cocaine. As
of November 2021, mother continued to have monitored visits
with the three eldest children every weekend from 10:00 a.m. to
6:00 p.m. The maternal grandmother reported that the visits
were going well. Although mother consistently attended the
visits, she told the social worker that she felt the children were
indifferent to her when they returned from a trip to Mexico in
October 2021. The social worker also observed that the children
did not appear to have a strong bond with mother.




                               14
       DCFS reported that, as of November 2021, the paternal
grandmother of A.M. and J.M. remained committed to adopting
all three children and providing them with a permanent home.
DCFS reiterated that the paternal grandmother had been
involved in caring for each of the children from early on in their
lives, and that the children had developed a meaningful and
significant relationship with her. DCFS again recommended that
the juvenile court terminate parental rights and order adoption
as the permanent plan.
       The section 366.26 permanency planning hearing for A.M.,
J.M., and E.O. was held over a three-day period, commencing on
December 1, 2021 and concluding on December 17, 2021. In
addition to admitting the various reports filed by DCFS, the
juvenile court heard the testimony of mother. Mother testified
that she had unmonitored visits with the children at her shelter
from May to July 2021. After mother left the shelter on July 23,
2021, she returned to having only monitored visits at the
maternal grandmother’s home every Saturday from about
12:30 p.m. to 6:30 p.m. During her visits with the children, they
would cook dinner together, watch movies, play laser tag, and do
arts and crafts. Mother also would help the children with their
school work. On one occasion, A.M. talked to mother about an
issue that the child was having with online bullying. In addition
to these weekly in-person visits, Mother had FaceTime calls with
the children on a daily basis. The children would call her “mom”
or “mommy” during their visits, and were sad when they had to
leave.
       Mother testified that she had monitored overnight visits
with her two youngest children, R.F. and K.G. While K.G.
was currently in a foster home, R.F. had been placed with the




                               15
paternal grandmother of A.M. and J.M. in the same home as
his three older half-siblings. All five children would be present
during mother’s weekly monitored visits at the maternal
grandmother’s home. Mother also testified that the three older
children were closely bonded with both R.F. and K.G., and that
the children would be “devastated” if they could not have
a relationship with their younger siblings. Mother further stated
that the older children seemed to prefer spending more time with
K.G. than with her during their visits. On cross-examination,
mother acknowledged she had not had A.M., J.M., or E.O. in her
care since 2017.
       Mother’s counsel asked the juvenile court not to terminate
mother’s parental rights over her three older children based on
the statutorily recognized exceptions for a beneficial parental
relationship and a sibling relationship. Her counsel argued that
mother had maintained regular visitation with the children
throughout the proceedings, that the older children were closely
bonded with both mother and their younger siblings, and that
the children would be substantially impacted if they could not
continue those relationships. The children’s counsel and county
counsel joined in requesting that parental rights be terminated.
The children’s counsel noted that the children had not been in
mother’s care for several years, and that mother had never made
sufficient progress in her case plan to obtain more liberalized
visitation. Both the children’s counsel and county counsel also
asserted that the children did not have a strong enough bond
with either mother or their younger siblings such that they would
suffer detriment if those relationships were severed.
       The juvenile court found by clear and convincing evidence
that the children were adoptable. The court also found that




                               16
mother had not met her burden of proving that either the
beneficial parental relationship exception or sibling relationship
exception applied to the termination of her parental rights.
While acknowledging that it was a difficult decision, the court
noted that mother had a long history of substance abuse, and
that the children had spent the majority of their lives outside of
her care due to her repeated drug relapses. With respect to the
children’s sibling relationship, the court explained that four of
the five children were currently residing with the paternal
grandmother in the prospective adoptive home, and that it was
likely the children “are always going to remain in contact with
each other.” With respect to mother’s relationship with the
children, the court stated, in relevant part: “I will indicate that
mom has continued to visit them once a week, and she has
continued to FaceTime them during the week, but I don’t believe
that she has really established a parental role. These children
have been with their grandparents for years. Those
grandparents are in their lives every single day. . . . [¶] The
children know that this is mom, but mom has been coming in
and out of their lives for so many years now, and they deserve
permanency. They deserve to know where they stand in this
world.” The court terminated parental rights over A.M., J.M.,
and E.O., and ordered adoption as the children’s permanent plan.
       Mother filed a timely appeal.
                            DISCUSSION
       On appeal, mother challenges the juvenile court’s orders
terminating parental rights over A.M., J.M. and E.O. Mother
specifically contends the court erred in finding that she had
failed to establish that either the beneficial parental relationship
exception or the sibling relationship exception applied to the




                                17
termination of parental rights. We find no abuse of discretion
in the juvenile court’s ruling.
I.     Beneficial Parental Relationship Exception
       At a hearing under section 366.26, the juvenile court must
select and implement a permanent plan for a dependent child,
with the express purpose of providing the child a “stable,
permanent” home. (§ 366.26, subd. (b).) Where there is no
probability of reunification with a parent, adoption is the
preferred permanent plan. (§ 366.26, subd. (b)(1).) For the
juvenile court to implement adoption as the permanent plan, it
must find, by clear and convincing evidence, that the child is
likely to be adopted if parental rights are terminated. (§ 366.26,
subd. (c)(1).) Then, in the absence of evidence that a relative
guardianship should be considered, or that the termination of
parental rights would be detrimental to the child under one of
six enumerated exceptions, the juvenile court “shall terminate
parental rights.” (§ 366.26, subd. (c)(1).) As our Supreme Court
has observed, these “ ‘statutory exceptions merely permit the
court, in exceptional circumstances [citation], to choose an option
other than the norm, which remains adoption.’ ” (In re Caden C.
(2021) 11 Cal.5th 614, 631 (Caden C.).)
       Under section 366.26, subdivision (c)(1)(B)(i), the beneficial
parental relationship exception applies when the juvenile court
determines that the termination of parental rights would be
detrimental to the child because “[t]he parents have maintained
regular visitation and contact with the child and the child would
benefit from continuing the relationship.” In Caden C., supra,
11 Cal.5th at p. 636, our high court explained that a “parent
asserting the parental benefit exception must show, by a
preponderance of the evidence, three things. The parent must




                                 18
show regular visitation and contact with the child, taking into
account the extent of visitation permitted. Moreover, the parent
must show that the child has a substantial, positive, emotional
attachment to the parent—the kind of attachment implying that
the child would benefit from continuing the relationship. And the
parent must show that terminating that attachment would be
detrimental to the child even when balanced against the
countervailing benefit of a new, adoptive home.”
        We generally review the first two elements for substantial
evidence. (Caden C., supra, 11 Cal.5th at p. 639.) However,
where the issue on appeal turns on a parent’s failure to meet
his or her burden of proof in a proceeding before the juvenile
court, the question for the reviewing court becomes whether the
evidence compels a finding in favor of the parent as a matter of
law. (In re Elizabeth M. (2018) 19 Cal.App.5th 768, 782
(Elizabeth M.); In re I.W. (2009) 180 Cal.App.4th 1517, 1528,
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7.) The third element is reviewed for
abuse of discretion. (Caden C., at p. 640.) Under this standard,
the reviewing court will find an abuse of discretion “only when
‘ “ ‘the [juvenile] court has exceeded the limits of legal discretion
by making an arbitrary, capricious, or patently absurd
determination.’ ” ’ ” (Id. at p. 641.)
        In this case, even assuming that mother established the
first and second elements of the beneficial parental relationship
exception, we conclude the juvenile court did not abuse its
discretion in finding that mother failed to establish the third
element. In evaluating the third element – whether termination
of parental rights would be detrimental to the child – the court
must determine whether “the benefit of placement in a new,




                                 19
adoptive home outweigh[s] ‘the harm [the child] would experience
from the loss of [a] significant, positive, emotional relationship’ ”
with the parent. (Caden C., supra, 11 Cal.5th at p. 633.) “In
many cases, ‘the strength and quality of the natural parent/child
relationship’ will substantially determine how detrimental it
would be to lose that relationship, which must be weighed
against the benefits of a new adoptive home.” (Id. at p. 634.)
       Here, the record reflects that the juvenile court carefully
engaged in this weighing process in finding that the parental
benefit exception did not apply. The court identified a number
of factors that it considered: the age of each of the children; the
significant length of time the children had been out of mother’s
care; the fact that mother’s visits had remained monitored due to
her repeated drug relapses; the extent to which the children were
bonded with their long-term caregivers; and the children’s need
for permanency and stability. At the time of the permanency
planning hearing, the children had been out of mother’s care
for at least four years and had spent the majority of that time
residing with the paternal grandmother in their prospective
adoptive home. Even before DCFS became involved with the
family, the children had been staying with the paternal and
maternal grandparents because of mother’s ongoing substance
abuse issues. The juvenile court recognized that mother had
maintained regular contact with the children, and that the
children enjoyed visiting mother and engaging in fun activities
with her. The court also acknowledged that the monitored
nature of the visits limited mother’s access to the children, and
thus, affected her ability to develop a stronger bond with them.
As the court observed, however, mother was unable to sustain
more liberalized visitation due to her continual lack of sobriety




                                 20
over the course of the proceedings, which in turn prevented her
from taking on a more meaningful role in the children’s lives.
       The record further reflects that the children were closely
bonded with the paternal grandmother and were thriving in
her care. While each of the children had expressed that they
liked visiting with mother, they also conveyed that they were
happy living in the paternal grandmother’s home. The paternal
grandmother was committed to adopting all three children and
providing them with a stable and permanent home. Moreover,
although the evidence showed that the children derived some
benefit from spending time with mother, the social worker had
observed that they did not appear to share a strong bond with
her. Mother’s case manager at the shelter also had concerns
about a perceived lack of attachment between mother and the
children and noted that mother tended to spend a lot of time in
her bedroom during the visits while the children played outside.
Shortly before the permanency planning hearing, Mother herself
acknowledged to DCFS that she felt the children were indifferent
to her. On this record, the juvenile court reasonably could find
that the benefits to the children in receiving a permanent home
outweighed any detriment that might result from the loss of the
relationship with mother. (See In re Katherine J. (2022) 75
Cal.App.5th 303, 321–322 [although father and child “maintained
a warm and loving relationship,” substantial evidence supported
finding that “father’s failure to resolve the substance abuse and
violence issues that led to and existed throughout [the child’s]
five-year odyssey in dependency court diminished any benefits
she derived from a continuing relationship with him”]; In re A.L.
(2022) 73 Cal.App.5th 1131, 1159 (A.L.) [juvenile court did not
abuse its discretion in finding that benefits the child derived from




                                21
father’s consistent and positive visits “did not outweigh the
benefits the child would receive from adoption and ‘being in a
structured, loving home environment [with people] who are
committed to providing permanency’ ”].)
       Mother argues that the juvenile court largely focused on
her struggles with substance abuse and failure to reunify with
the children in finding that the parental benefit exception did not
apply. Although a parent’s “continued struggles with the issues
leading to dependency are not a categorical bar to applying the
exception” (Caden C., supra, 11 Cal.5th at p. 637), they may
“speak to the benefit (or lack thereof) of continuing the
relationship and are relevant to that extent.” (Id. at p. 638.) The
parent’s continuing difficulty with mental health or substance
abuse, however, “may not be used as a basis for determining the
fate of the parental relationship by assigning blame, making
moral judgments about the fitness of the parent, or rewarding
or punishing a parent.” (Ibid.) Here, as discussed, mother’s
substance abuse issues were relevant to the strength and quality
of her relationship with the children and the consequences of
severing that relationship in favor of adoption. (See A.L., supra,
73 Cal.App.5th at p. 1159 [“evidence that father’s prior substance
abuse had negatively impacted the minor was germane to the
court’s assessment of ‘ “the strength and quality” ’ of the parent-
child relationship”].) The record does not show that the juvenile
court based its detriment finding on mother’s continual struggles
with substance abuse, or otherwise used such struggles to assign
blame or make any moral judgments about her fitness.4

      4During the juvenile court’s detailed remarks about why
the parental benefit exception did not apply, the court made a




                                22
       Mother also asserts that the juvenile court erred because
it stated that mother had failed to establish a “parental role” in
finding that the parental benefit exception did not apply. Since
the Supreme Court’s decision in Caden C., some appellate courts
have concluded that a juvenile court may not rely on a parent’s
failure to occupy a parental role in the child’s life in determining
whether there is a beneficial parent-child relationship. (See, e.g.,
In re L.A.-O. (2021) 73 Cal.App.5th 197, 210–211; In re J.D.
(2021) 70 Cal.App.5th 833, 864–865; In re B.D. (2021) 66
Cal.App.5th 1218, 1230.) While the Caden C. court explained
that it is improper to compare “the parent’s attributes as
custodial caregiver relative to those of any potential adoptive
parent(s)” in evaluating the parental benefit exception, the court
did not state that it is improper to describe the type of bond that
the exception requires as parental in nature. (Caden C., supra,
11 Cal.5th at p. 634; see In re A.L., supra, 73 Cal.App.5th at p.
1157.) Indeed, in many cases, as in this one, the term “parental”

passing comment that “I don’t know how these children are going
to benefit from mom having further services with them.” As
Mother points out, at the section 322.66 hearing, the question
before the court is not whether the parent may resume custody of
the child or receive additional reunification services. Thus, while
it appears the juvenile court misspoke in referring to “further
services,” this isolated remark does not show that the court
misapplied the law. Rather, when the juvenile court’s statements
at the hearing are considered as a whole and in context, it is clear
the court understood that the reunification period had ended, and
that the issue before it was whether mother had met her burden
of establishing an exception to the termination of parental rights.
Indeed, as the court expressly noted at the hearing, “We’re not at
reunification services anymore. We’re at what is best for the
children.”




                                 23
simply is shorthand for the type of substantial, positive,
emotional bond that must exist for the exception to apply. As
such, “the strength and quality of the parent’s relationship with
the child, including whether that parent has a parental role, is a
relevant consideration to the court’s detriment finding.” (In re
A.L., at p. 1157.) On this record, the juvenile court’s use of the
term “parental role” in considering the strength and quality of
mother’s relationship with the children was not improper.
       In sum, the totality of the record shows that the juvenile
court carefully weighed the benefits to the children in receiving
a permanent adoptive home against any detriment to them
resulting from the termination of the parental relationship.
Based on the evidence before it, the court reasonably could find
that mother had failed to establish that her relationship with
the children was “so important to [them] that the security and
stability of a new home wouldn’t outweigh its loss.” (Caden
C., supra, 11 Cal.5th at p. 633.) The juvenile court accordingly
did not err in determining that the beneficial parental
relationship exception did not apply.
II.    Sibling Relationship Exception
       Section 366.26, subdivision (c)(1)(B)(v) sets forth a separate
exception to the termination of parental rights where the juvenile
court determines that the termination would be detrimental to
the child because “[t]here would be substantial interference with
a child’s sibling relationship.” The court undertakes a two-step
analysis in evaluating the applicability of the exception. First,
the court is directed “to determine whether terminating parental
rights would substantially interfere with the sibling relationship
by evaluating the nature and extent of the relationship, including
whether the child and sibling were raised in the same house,




                                 24
shared significant common experiences or have existing close and
strong bonds. [Citation.] If the court determines terminating
parental rights would substantially interfere with the sibling
relationship, the court is then directed to weigh the child’s
best interest in continuing that sibling relationship against the
benefit the child would receive by the permanency of adoption.”
(In re L. Y. L. (2002) 101 Cal.App.4th 942, 951–952; accord, In re
D.O. (2016) 247 Cal.App.4th 166, 173-174.)
       The purpose of the sibling relationship exception “is to
preserve long-standing sibling relationships that serve as
‘anchors for dependent children whose lives are in turmoil.’ ”
(In re Isaiah S. (2016) 5 Cal.App.5th 428, 437.) “ ‘To show a
substantial interference with a sibling relationship the parent
. . . must show the existence of a significant sibling relationship,
the severance of which would be detrimental to the child. Many
siblings have a relationship with each other, but would not suffer
detriment if that relationship ended. If the relationship is not
sufficiently significant to cause detriment on termination, there
is no substantial interference with that relationship.’ ” (Elizabeth
M., supra, 19 Cal.App.5th at p. 781.) In deciding whether the
exception applies, the juvenile court also may consider other
factors not expressly identified in the statute, “such as a proven
history of, and expressed commitment to, sibling visits.” (In re
D.O., supra, 247 Cal.App.4th at p. 175.) However, the exception
must be “evaluated from the perspective of the child who is being
considered for adoption, not the perspective of that child’s
siblings.” (Id. at p. 174.)
       The juvenile court’s decision that a parent has not met
his or her burden of proving the sibling relationship exception
applies “may be based on either or both of two component




                                25
determinations—whether a beneficial sibling relationship exists
and whether the existence of that relationship constitutes ‘a
compelling reason for determining that termination would be
detrimental to the child . . . .’ [Citations.] When the juvenile
court finds the parent has not established the existence of the
requisite beneficial relationship, our review is limited to
determining whether the evidence compels a finding in favor of
the parent on this issue as a matter of law. [Citations.] When
the juvenile court concludes the benefit to the child derived from
preserving the sibling relationship is not sufficiently compelling
to outweigh the benefit achieved by the permanency of adoption,
we review that determination for abuse of discretion.” (Elizabeth
M., supra, 19 Cal.App.5th at pp. 781–782.)
       In finding that mother had not met her burden of proving
that the sibling relationship exception applied, the juvenile court
reasoned that the four oldest children were currently living in
the paternal grandmother’s home and were likely “going to end
up together.” The court further stated that, while the youngest
child, K.G., was in a different home, it was likely that there
would be sibling visits, and thus, that the children would “remain
in contact with each other.” As mother points out, the juvenile
court did not explicitly address whether A.M., J.M., and E.O. had
a significant relationship with the youngest sibling, K.G.
However, even assuming that mother established existence of a
significant sibling relationship, the juvenile court reasonably
could find that any benefit the children would receive from
preserving the relationship with K.G. was not sufficiently
compelling to outweigh the benefits achieved from adoption.
       As the DCFS correctly asserts, the three oldest children
never resided in the same household as K.G. At the time of




                                26
K.G.’s birth, the children had been removed from mother’s care,
and been residing with the paternal grandmother for several
years. Because they never lived together as a family unit, the
children did not share any significant common experiences with
K.G. or have an existing close bond with him. Moreover, while
mother testified the children would be “devastated” by the loss of
the sibling relationship, the evidence showed the children’s
contact with K.G. primarily had consisted of weekend visits
between mother and all five children. During the visits, the
children would play with K.G. and try to include him in their
games and activities. However, the evidence failed to establish
that any benefit the children may have derived from these
limited friendly interactions with K.G. outweighed the benefits
they would receive through adoption. (See Elizabeth M., supra,
19 Cal.App.5th at p. 783 [juvenile court did not abuse its
discretion in finding that permanence of adoption outweighed
benefit of continuing sibling relationship where children had not
resided in same home as their siblings for 16 months and were
thriving in their current stable placement]; In re D.O., supra,
247 Cal.App.4th at p. 177 [no prejudicial error in finding sibling
relationship exception did not apply where two-year-old child
spent only first year of her life with her siblings and then visited
them only twice a month during her second year].)
       On this record, the juvenile court reasonably could
determine that mother had failed to prove that the children’s
interest in continuing their relationship with K.G. outweighed
the sense of security and belonging that a permanent adoptive
home would provide. The court therefore did not err in finding
that the sibling relationship exception did not apply and that
parental rights over A.M., J.M., and E.O. should be terminated.




                                 27
                          DISPOSITION
      The juvenile court’s orders terminating parental rights over
A.M., J.M., and E.O. are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                              RICHARDSON (ANNE K.), J.*




We concur:




      LAVIN, Acting P. J.




      EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                28